Citation Nr: 0719998	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a dysthymic 
disorder.

3.  Entitlement to service connection for gastroesophageal 
reflux disease, hiatal hernia, esophagitis, and dysphagia.

4.  Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  Service in combat in Korea and award of the 
Combat Infantryman Badge (CIB) are indicated by the evidence 
of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was remanded by the Board in August 2004 in order 
that the veteran be given the opportunity to identify any VA 
and private treatment records that were not of record, dating 
back to his separation from service in 1954.  The veteran was 
also afforded VA examinations to determine his present 
disabilities and to obtain medical nexus opinions.  

(Consideration of the veteran's claims for service connection 
for gastroesophageal reflux disease, hiatal hernia, 
esophagitis, and dysphagia, and degenerative disc disease, is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have a right shoulder disability 
that is related to his military service.

2.  The veteran does not have a dysthymic disorder that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

2.  The veteran does not have a dysthymic disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, October 2003, and August 2004.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the AOJ.  Nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the claims and the text of the 
relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claim.  A July 2007 report from the 
National Personnel Records Center (NPRC) indicates that the 
veteran's service medical records (SMRs) were among those 
thought to have been destroyed in a 1973 fire at NPRC.  

The Board notes that, in compliance with it's August 2004 
remand, the veteran was requested, by correspondence dated in 
August 2004, to identify the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who have treated him for any degenerative disc 
disease or digestive disability since his separation from 
active service in September 1954, including some specifically 
identified records.  The veteran's only response, received in 
March 2005, enclosed a report from the VA Medical Center 
(VAMC) in Saginaw, Michigan, but did not identify any of the 
medical treatment as requested in the August 2004 request.  
As a result, potentially valuable evidence of post-service 
treatment for the claimed disabilities is not of record, and 
therefore could not be considered by examiners, and cannot be 
considered by the Board in this decision.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
a one-way street; a veteran cannot passively wait for help 
where he may or should have information essential in 
obtaining evidence).  VA has no duty to inform or assist that 
was unmet.

II.  Background

The veteran contends that, while in service in Korea, he was 
required to jump from a truck to avoid enemy fire, and 
injured his shoulder and spine in so doing.  Of record are VA 
treatment reports, all of which are dated no earlier than 
1999.  None of the records relates to the etiology of the 
claimed disabilities.  The first mention of a right shoulder 
complaint in the veteran's VA treatment records came in July 
2000.  X-ray examination revealed a normal right shoulder.  

A January 2005 examination report recounted the veteran's 
claim to have jumped from a truck, injuring the right 
shoulder on rocks.  The veteran reported that he was tended 
to by his buddy, who was a medic, and given what was believed 
to be aspirin.  He reported that there were no x-rays taken, 
and that he does not remember being in pain.  He reported 
that shoulder pain did not begin until the 1950s, at a time 
when he was working as a truck driver after service.  He did 
not remember any precipitating event, but reported having an 
acute incident in the late 1950s that required a visit the 
emergency room at a private hospital.  He was placed in a 
sling, was given cortisone shots, and underwent physical 
therapy.  Another episode followed in the 1960s.  The veteran 
reported that, to the best of his recollection, he did not 
have any shoulder pain between his discharge from service in 
1954 and these events, which began in the late 1950s.  

On examination, the veteran denied any weakness, stiffness, 
swelling, heat, redness, locking, or fatigability.  He 
reported a subjective sensation of burning on his right 
shoulder when lying on his right side.  Flare-ups were said 
to occur about once a month.  He denied any history of 
surgeries or any other injury other than the one described as 
having happened in service.  X-rays revealed no acute 
fracture or dislocation, and no significant arthritic 
changes.  The impression of the radiologist was that there 
was no significant abnormality.  The examiner diagnosed 
arthralgia (pain in the joint) of the right shoulder.  Based 
on all of the evidence in the veteran's claims file, and on 
the veteran's recall, this examiner stated that he was unable 
to make any decision whether the veteran's claim of right 
shoulder injury is related to his shoulder pain.  

The veteran was also afforded a mental disorders examination 
given in July 2005.  After reviewing the veteran's case file 
and interviewing the veteran, the examiner reported that the 
veteran denied any inpatient psychiatric admission, but had 
seen an outpatient psychiatrist in 1999 shortly after his 
divorce from his third wife.  He did not follow through with 
treatment.  The examiner noted, and the record reflects, that 
the veteran was diagnosed in November 1999 with alcohol 
dependence and dysthymia.  He was advised at the time to stop 
alcohol use and was started on Zoloft, but the veteran had 
not followed through.  

The veteran reported that he used to have nightmares 
immediately after returning from Korea, but now denied any 
nightmares or intrusive thoughts about Korea.  He reported 
that his mood was pretty good, but also reported that he got 
depressed sometimes.  He reported concerns about a recently 
diagnosed aortic aneurysm.  The veteran reported that he 
drank more after returning from service, but that he had cut 
down since then, drinking alcohol about two days per week, 
drinking about a fifth of alcohol.  

The mental status examination revealed the veteran to be 
cleanly groomed, pleasant, spontaneous, and cooperative.  
Mood was mildly anxious, but was a reactive affect.  There 
was no thought disorder noted, and thought content contained 
no intrusive thoughts.  There were no nightmares, no thoughts 
of suicide, and no evidence of psychosis.  He was said to 
feel okay about himself, but did not see a future for 
himself.  Short-term memory and registration and recall were 
good, scoring 29/30.  

The examiner's DSM-IV Axis I diagnosis was alcohol 
dependence, in partial remission.  The examiner noted that 
the veteran reported that he was being treated for dementia, 
though the examiner also noted that the veteran had 
difficulty with providing the specifics, and that he scored 
ok during a screening examination.  The examiner also noted 
that the veteran does not meet the criteria for diagnosis of 
PTSD because he does not have the intrusive thoughts and 
nightmares, and does not meet the criteria for re-
experiencing of symptoms.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

As noted, the veteran's SMRs are among those thought to have 
been destroyed in a fire at the records repository.  When 
records in government custody are lost or destroyed, VA has a 
heightened duty to consider the benefit-of-doubt doctrine, to 
assist the claimant in developing the claim, and to explain 
its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.  Because the record shows that the 
veteran saw combat in Korea and because the truck incident is 
consistent with the circumstances of combat, in light of the 
foregoing, the veteran's account of jumping from a truck and 
hitting some rocks requiring attention by a medic is 
conceded.

Here, the medical evidence, as noted in both the x-ray 
examination of July 2000 and the VA examination of January 
2005, shows that the veteran does not have an identifiable 
right shoulder disability.  The Board acknowledges the 
veteran's complaints of right shoulder pain (arthralgia), but 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 
2001).  Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Service connection for a mental disorder requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), which, in turn, requires a diagnosis 
that conforms to the Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  Here, the 
veteran's only diagnosis done in accordance with DSM-IV is 
the July 2005 diagnosis of alcohol dependence in partial 
remission.  The Board notes that the November 1999 diagnosis 
of dysthymic disorder was made in the course of a brief 
evaluation and was not made in accordance with DSM-IV.  In 
contrast, the July 2005 examination was extensive, was 
reported in great detail, and the diagnosis was made in 
accordance with DSM-IV.  The Board is therefore persuaded 
that the veteran does not have a dysthymic disorder for which 
service connection may be granted.  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a dysthymic disorder is 
denied.




REMAND

As noted, this case was previously remanded in order to 
afford the veteran an opportunity to identify records of 
treatment since his separation from active military service, 
and to afford him medical examinations related to the claims.  
While he was afforded the ordered examinations, the Board 
finds that the examinations are inadequate for the purpose of 
the Board's deciding the remaining service connection claims.  
See 38 C.F.R. § 3.159(c)(4).  

Specifically, the opinion provided with the January 2005 
spine examination was ambiguous.  The examiner's opinion was 
that the veteran's low back condition, diagnosed as 
degenerative disc disease and degenerative arthritis "is as 
likely as not related to his service-connected condition."  
The Board suspects, but cannot know, that the examiner meant 
to say "is as likely as not related to his in-service jump 
from a truck," especially since the possibility of secondary 
service connection has never been raised by either the 
veteran or the RO.  Moreover, the examiner did not explain 
why he believed that the veteran's degenerative disc disease 
and degenerative arthritis are related to the in-service 
incident the veteran described.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (supporting clinical data or other 
rationale needed to provide the degree of certainty required 
for medical opinion).  Finally, the examiner did not explain 
why he believed the veteran's current back disabilities were 
as likely as not related to the in-service truck incident in 
light of the history of two significant back injuries 
incurred while not in service.  The Board will therefore 
remand for another spine examination and medical nexus 
opinion by another examiner.  

The veteran was also examined relative to the claim for 
service connection for gastroesophageal reflux disease, 
hiatal hernia, esophagitis, and dysphagia.  The examiner 
diagnosed hiatal hernia and esophagitis.  He commented that 
"[t]he veteran's claims of hiatal hernia may be as likely as 
not related to his service time based on his history."  The 
Board finds that this opinion is inadequate for the purpose 
of the Board's deciding this claim for the following reasons.  
First, while the examiner noted that the veteran provided a 
history of heartburn while in service, and averred that he 
used to take Maalox for years, the examiner did not provide 
any rationale as to why this was evidence that the veteran's 
claimed gastroesophageal reflux disease, hiatal hernia, 
esophagitis, or dysphagia is related to the reported 
heartburn and taking of Maalox.  Next, the examiner's nexus 
opinion is inadequate because it only related to the 
veteran's hiatal hernia, and did not mention his claimed 
gastroesophageal reflux disease, esophagitis, and dysphagia.  
(If the examiner believed that dysphagia and reflux were 
merely symptomatic of other problems such as the esophagitis 
or hiatal hernia, this should have been stated.)  Finally, 
the examiner's opinion that the veteran's hiatal hernia "may 
be as likely as not related" (emphasis added) to his time in 
service is simply too speculative.  See Bloom, supra, at 187.  

Notwithstanding the fact that the veteran chose to not 
provide the requested information related to medical 
treatment after military service, on remand, the Board will 
ask that he be contacted again in an attempt to provide a 
more complete medical history on which to adjudicate these 
claims.

Finally, as noted above, the VCAA has changed the standard 
for processing veterans' claims.  Review of the record 
discloses that the veteran has not been adequately notified 
in accordance with the provisions of the VCAA.  The Board 
will therefore remand this case in order to ensure that the 
veteran receives the due process to which he is entitled.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the Board 
notes that the veteran has not been 
informed regarding the criteria for 
assignment of disability ratings and 
for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AOJ should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
any degenerative disc disease or 
upper digestive tract disability 
since his separation from active 
service in September 1954, to 
specifically include all treatment 
reports from VAMCs in Saginaw, 
Michigan and Gainesville, Florida.  
In addition, all pertinent private 
treatment records should be 
obtained, to include those from the 
private physician and hospital 
referenced in a May 8, 2001 VA 
outpatient treatment report.  

The AOJ should assist the veteran in 
obtaining any identified evidence.  
If records sought are not obtained, 
the AOJ must notify the veteran and 
his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
The veteran should be given 
opportunity to obtain them.  
38 C.F.R. § 3.159(c).

3.  The AOJ should then schedule the 
veteran for a VA orthopedic 
examination by a physician other 
than the physician who examined the 
veteran in January 2005, who is an 
orthopedic specialist, if one is 
available, in order to determine the 
nature and etiology of any spine 
disability present on examination.  
The examiner should review the 
description of a jump from a truck 
in Korea provided by the veteran at 
his January 2005 VA examination, and 
presume that that account is an 
accurate history.  The examiner 
should also review the veteran's 
descriptions of two lifting 
accidents described by him at the 
January 2005 examination.

For each diagnosis, a medical 
opinion should be provided, based on 
review of the evidence of record and 
examination of the veteran, as to 
whether any current degenerative 
disc disease is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) related to military 
service.  A complete rationale must 
be given for all opinions and 
conclusions expressed.  The examiner 
should discuss what impact, if any, 
the veteran's described lifting 
accidents involving a washer and 
piano, identified above, have had on 
any diagnosed back disability.  All 
indicated tests should be conducted 
and those reports should be 
incorporated into the examination 
and associated with the claims file.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

4.  The veteran should also be 
scheduled for another VA digestive 
system examination by a physician 
other than the physician who 
examined the veteran in January 
2005, who is a specialist in 
gastroenterology, if one is 
available, in order to determine the 
nature and etiology of any 
gastroesophageal reflux disease, 
hiatal hernia, esophagitis, and 
dysphagia.  

For each diagnosis, a medical 
opinion should be provided, based on 
review of the evidence of record and 
examination of the veteran, as to 
whether any current upper digestive 
tract disability is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) related to 
military service.  (If any claimed 
problem is merely a symptom of 
another clearly diagnosed 
disability, this should be specified 
by the examiner.)  A complete 
rationale must be given for all 
opinions and conclusions expressed.  
All indicated tests should be 
conducted and those reports should 
be incorporated into the examination 
and associated with the claims file.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

5.  The veteran should be advised 
that failure to appear for an 
examination as requested, and 


without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2006).

The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AOJ's examination request, 
especially with respect to the 
instructions to provide medical 
opinions on causation.  If any 
report is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

6.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


